—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered April 22, 1991, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction was unsupported by the weight of the evidence lacks merit. The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, in view of his prior criminal history, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Lawrence and Pizzuto, JJ., concur.